        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COMMODITY FUTURES TRADING
 COMMISSION,

                            Plaintiff,

        v.
                                                           Case No. 20 Civ. 8132 (MKV) (JLC)
 HDR GLOBAL TRADING LIMITED, 100X
 HOLDINGS LIMITED, ABS GLOBAL TRADING
 LIMITED, SHINE EFFORT INC LIMITED, HDR
 GLOBAL SERVICES (BERMUDA) LIMITED,
 ARTHUR HAYES, BEN PETER DELO, and
 SAMUEL REED,

                            Defendants.




                    DEFENDANT ARTHUR HAYES’S ANSWER AND
                     AFFIRMATIVE DEFENSES TO COMPLAINT

       Defendant Arthur Hayes (“Hayes” or “Defendant”), by and through his attorneys Akin

Gump Strauss Hauer & Feld LLP, respectfully submits this Answer and Affirmative Defenses to

the Complaint for Injunctive and Other Equitable Relief and Civil Monetary Penalties Under the

Commodity Exchange Act and Commission Regulations of Plaintiff Commodity Futures Trading

Commission (“CFTC” or “Plaintiff”), dated October 1, 2020 (the “Complaint”) (Dkt. No. 1), and

hereby answers each of the numbered paragraphs of Plaintiff’s Complaint.

                                         GENERAL DENIAL

        All allegations are denied unless specifically admitted, and any factual averment admitted

is admitted only as to the specific facts and not as to any conclusions, characterizations,

implications, or speculations which are contained in the averment or in the Complaint as a whole.

       The Complaint contains allegations pertaining to the conduct and/or state of mind of other

defendants and third parties. Unless otherwise noted, Defendant responds only to those allegations
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 2 of 21




made specifically against him and lacks knowledge or information sufficient to form a belief as to

the truth or falsity of any allegation relating to any other person or any other entity.

        Defendant further respectfully submits that the Complaint contains purported allegations

that constitute legal conclusions and/or that are definitional or hypothetical in nature. To the extent

such allegations require a response at all, they are denied, unless otherwise noted.

        For the avoidance of doubt, the headings, sub-headings, and unnumbered paragraphs used

in the Complaint, to the extent they contain any allegations or require any response, are denied,

unless otherwise noted.

        The Complaint also contains purported descriptions and/or summaries of, and purported

excerpts from and references to, a number of documents and third-party publications. Such

documents and third-party publications speak for themselves and Defendant respectfully refers the

Court to those documents for a complete and accurate statement of the contents thereof. Defendant

reserves all rights and objections regarding the admissibility and/or relevance of all such

documents and third-party publications.

        Defendant repeats, re-alleges, and incorporates this statement in each paragraph contained

in this Answer as if fully set forth therein.

                                     SPECIFIC RESPONSES

        The unnumbered introductory paragraph to the Complaint purports to identify the parties,

and as such, no response is required. To the extent a response is required, Defendant lacks

knowledge or information sufficient to form a belief as to the accuracy of the allegations contained

in the unnumbered introductory paragraph, except denies that the entities identified were “all doing

business as ‘BitMEX.’” Defendant’s use of the term “BitMEX” in this Answer shall refer to the

name of the online digital asset trading platform and its associated website and/or functionality.




                                                  2
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 3 of 21




                                         I.      SUMMARY

        1.      Paragraph 1 purports to characterize Plaintiff’s claims and therefore no response is

required. Paragraph 1 also contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 1.

        2.      Paragraph 2 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 2.

        3.      Defendant denies the allegations in paragraph 3.

        4.      Paragraph 4 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 4.

        5.      Paragraph 5 contains allegations that are hypothetical in nature, that contain legal

conclusions, and to which no response is required. To the extent a response is required, Defendant

denies the allegations in paragraph 5.

        6.      Paragraph 6 purports to characterize Plaintiff’s claims and therefore no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 6.

                              II.     JURISDICTION AND VENUE

        7.      Paragraph 7 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 7.

        8.      Paragraph 8 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 8.

                                          III.    PARTIES

        9.      Paragraph 9 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 9.




                                                   3
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 4 of 21




       10.     Defendant denies the allegations in paragraph 10, except admits that HDR Global

Trading Limited was incorporated in the Seychelles in 2014, that “HDR” contains the first letter

of the names Hayes, Delo, and Reed, that throughout the Relevant Period HDR has owned and

operated the BitMEX trading platform, and that Defendant has had an approximately one-third

interest in HDR.

       11.     Defendant denies the allegations in paragraph 11, except admits that 100x Holdings

Limited is a company incorporated in Bermuda, and respectfully refers the Court to the July 15,

2020 blog post referenced by Plaintiff for a complete and accurate statement of its contents.

       12.     Defendant denies the allegations in paragraph 12, except admits that ABS Global

Trading Limited is a Delaware limited liability company incorporated in 2017 and a subsidiary of

HDR, and that “ABS” contains the first letter of the names Arthur, Ben, and Samuel.

       13.     Defendant denies the allegations in paragraph 13, except admits that Shine Effort

Inc Limited is a Hong Kong corporation incorporated in 2014.

       14.     Defendant denies the allegations in paragraph 14, except admits that HDR Global

Services (Bermuda) Limited is a Bermudian entity incorporated in 2018.

       15.     Defendant denies the allegations in paragraph 15, except admits that HDR, 100x,

ABS, Shine, and HDR Services share certain resources, ownership, and directors, and that certain

employees of these entities have, at times during the Relevant Period, had email addresses

containing “@bitmex.com.”

       16.     Defendant denies the allegations in paragraph 16, except admits that he is a co-

founder and co-owner of HDR Global Trading Ltd., has at times during the Relevant Period been

identified as Chief Executive Officer of the company, is a United States citizen, has at times during

the Relevant Period resided in Hong Kong, files income tax returns in the United States, has during




                                                 4
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 5 of 21




the Relevant Period held an interest in HDR Global Trading Ltd. through a Delaware limited

liability company, that this Delaware limited liability company has at times during the Relevant

Period maintained bank accounts at banks in the United States and owned property in the United

States, that he is the sole beneficial owner of an entity named Headline Asia, and that he has never

been registered with the Commission in any capacity.

       17.         Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 17, except admits that Ben Peter Delo is a co-founder and

co-owner of HDR Global Trading Ltd.

       18.         Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 18, except admits that Samuel Reed is a co-founder and

co-owner of HDR Global Trading Ltd. and that Reed has at times during the Relevant Period been

identified as Chief Technology Officer of the company.

       19.         Defendant denies the allegations in paragraph 19.

             IV.      STATUTORY BACKGROUND AND LEGAL FRAMEWORK

       20.         Paragraph 20 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 20, and respectfully refers the Court to the

referenced statutory provision for a complete and accurate statement of its contents.

       21.         Paragraph 21 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 21, and respectfully refers the Court to the

referenced statutory and regulatory provisions for a complete and accurate statement of their

contents.

       22.         Paragraph 22 contains legal conclusions to which no response is required. To the


                                                    5
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 6 of 21




extent a response is required, Defendant denies the allegations in paragraph 22.

       23.     Paragraph 23 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 23, and respectfully refers the Court to the

referenced statutory provision for a complete and accurate statement of its contents.

       24.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 24.

       25.     Paragraph 25 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 25, and respectfully refers the Court to the

referenced statutory and regulatory provisions for a complete and accurate statement of their

contents.

       26.     Paragraph 26 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 26, and respectfully refers the Court to the

referenced statutory provisions for a complete and accurate statement of their contents.

       27.     Paragraph 27 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 27, and respectfully refers the Court to the

referenced statutory and regulatory provisions for a complete and accurate statement of their

contents.

       28.     Paragraph 28 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief




                                                  6
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 7 of 21




as to the truth or falsity of the allegations in paragraph 28, and respectfully refers the Court to the

referenced statutory provision for a complete and accurate statement of its contents.

       29.     Paragraph 29 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 29, and respectfully refers the Court to the

referenced statutory provisions for a complete and accurate statement of their contents.

       30.     Paragraph 30 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 30, and respectfully refers the Court to the

referenced statutory provision for a complete and accurate statement of its contents.

       31.     Paragraph 31 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 31, and respectfully refers the Court to the

referenced statutory provisions for a complete and accurate statement of their contents.

       32.     Paragraph 32 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 32, and respectfully refers the Court to the

referenced regulatory provisions for a complete and accurate statement of their contents.

       33.     Paragraph 33 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 33, and respectfully refers the Court to the

referenced statutory and regulatory provisions for a complete and accurate statement of their

contents.




                                                  7
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 8 of 21




       34.     Paragraph 34 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 34, and respectfully refers the Court to the

referenced statutory provision for a complete and accurate statement of its contents.

       35.     Paragraph 35 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in paragraph 35, and respectfully refers the Court to the

referenced regulatory provisions for a complete and accurate statement of their contents.

                                           V.      FACTS

       36.     Defendant denies the allegations in paragraph 36, except admits that the BitMEX

trading platform allows for trading in cryptocurrency derivative products, including derivative

products referencing bitcoin, ether, and litecoin, and respectfully refers the Court to any such

statement for a complete and accurate statement of its contents.

       37.     Defendant denies the allegations in paragraph 37.

       38.     Defendant denies the allegations in paragraph 38, and respectfully refers the Court

to the BitMEX website for a complete and accurate statement of its contents.

       39.     Defendant denies the allegations in paragraph 39, except admits that the BitMEX

trading platform is a derivatives trading platform and not a spot market for purchase or sale of

virtual currencies, and that certain of its derivatives products in some circumstances may be traded

with leverage of up to 100 to 1.

       40.     Defendant denies the allegations in paragraph 40, except admits that the BitMEX

trading platform is a derivatives trading platform and not a spot market for purchase or sale of

virtual currencies, and that certain of its derivatives products in some circumstances may be traded




                                                  8
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 9 of 21




with leverage.

       41.       Defendant denies the allegations in paragraph 41, except admits that BitMEX

trading platform customers deposit bitcoin to and withdraw bitcoin from BitMEX wallet addresses

and that customers may enter into long or short positions in certain products on the BitMEX

platform.

       42.       Defendant denies the allegations in paragraph 42, except admits that BitMEX

trading platform customers may hold a percentage of the value of their trading positions on the

exchange in bitcoin, and respectfully refers the Court to the BitMEX website for a complete and

accurate statement of its contents.

       43.       Paragraph 43 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 43.

       44.       Defendant denies the allegations in paragraph 44, except admits that the BitMEX

trading platform may charge fees for certain trades on the BitMEX trading platform.

       45.       Defendant denies the allegations in paragraph 45, except admits that trading on the

BitMEX platform launched in or around November 2014, that the BitMEX trading platform

initially offered two types of contracts, the “XBT” and “XBU,” both of which were based on the

value of a dollar against the value of a bitcoin, and that the BitMEX trading platform added other

products over time.

       46.       Defendant denies the allegations in paragraph 46, except admits that the BitMEX

trading platform added the XBTUSD perpetual product on or around May 13, 2016, and

respectfully refers the Court to the BitMEX website for a complete and accurate statement of its

contents.

       47.       Defendant denies the allegations in paragraph 47.




                                                  9
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 10 of 21




       48.     Defendant denies the allegations in paragraph 48.

       49.     Defendant denies the allegations in paragraph 49.

       50.     Defendant denies the allegations in paragraph 50.

       51.     Defendant denies the allegations in paragraph 51.

       52.     Defendant denies the allegations in paragraph 52.

       53.     Defendant denies the allegations in paragraph 53, except admits that there exists a

Service Agreement between HDR and ABS, and respectfully refers the Court to the document

referenced by Plaintiff for a complete and accurate statement of its contents.

       54.     Defendant denies the allegations in paragraph 54.

       55.     Defendant denies the allegations in paragraph 55.

       56.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 56, except admits that Reed had a role in developing the

BitMEX website, and that ABS leased an office in Milwaukee, Wisconsin on or around March 1,

2018 for a period of one year.

       57.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 57, except admits that an individual with the title of Head

of Business Development resided in New York and reported to Defendant at certain times within

the Relevant Period.

       58.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 58.

       59.     Defendant denies the allegations in paragraph 59.

       60.     Defendant denies the allegations in paragraph 60, except admits that an office

located in New York leased by certain personnel associated with the BitMEX trading platform




                                                 10
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 11 of 21




closed in or around September 2018.

       61.     Defendant denies the allegations in paragraph 61, except admits that entities

associated with the BitMEX trading platform and its associated website have at times during the

Relevant Period used global resources provided by Google, Slack, and Amazon Web Services.

       62.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 62, except admits that HDR Global Trading Ltd. has

applied for a trademark with the United States Patent and Trademark Office.

       63.     Defendant denies the allegations in paragraph 63, except admits that he has at times

during the Relevant Period signed documents on behalf of HDR or affiliated entities.

       64.     Defendant admits that HDR was incorporated as a Seychelles International

Business Company on or around June 23, 2014, that the original directors of HDR were Hayes,

Delo, and Reed, and that each owned approximately one third of that entity.

       65.     Defendant denies the allegations in paragraph 65, and respectfully refers the Court

to the documents referenced by Plaintiff for complete and accurate statements of their contents.

       66.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 66, except admits that Shine was incorporated on or

around August 6, 2014.

       67.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 67, except admits that ABS was incorporated on or around

April 27, 2017, and respectfully refers the Court to any such corporate resolution for a complete

and accurate statement of its contents.

       68.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 68, except admits that Defendant has at times during the




                                                11
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 12 of 21




Relevant Period held a credit card for ABS, and respectfully refers the Court to any such corporate

resolution for a complete and accurate statement of its contents.

       69.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 69, except admits that he has at times during the Relevant

Period authored posts on the BitMEX blog and spoken at conferences.

       70.     Defendant denies the allegations in paragraph 70, except admits that he worked

with Delo and Reed to build the BitMEX trading platform, and respectfully refers the Court to the

document referenced by Plaintiff for a complete and accurate statement of its contents.

       71.     Defendant denies the allegations in paragraph 71.

       72.     Defendant denies the allegations in paragraph 72.

       73.     Defendant denies the allegations in paragraph 73.

       74.     Defendant denies the allegations in paragraph 74, and respectfully refers the Court

to the document referenced by Plaintiff for a complete and accurate statement of its contents.

       75.     Defendant denies the allegations in paragraph 75, except admits that the BitMEX

trading platform at times had an affiliate referral program.

       76.     Defendant denies the allegations in paragraph 76, and to the extent the allegations

concern unidentified third parties, Defendant further lacks knowledge and information sufficient

to form a belief as to the truth or falsity of the allegations in paragraph 76.

       77.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 77, and respectfully refers the Court to the document

referenced by Plaintiff for a complete and accurate statement of its contents.

       78.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 78.




                                                  12
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 13 of 21




       79.     Defendant denies the allegations in paragraph 79 and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       80.     Defendant denies the allegations in paragraph 80, and to the extent the allegations

concern unidentified third parties, Defendant further lacks knowledge and information sufficient

to form a belief as to the truth or falsity of the allegations in paragraph 80.

       81.     Defendant denies the allegations in paragraph 81, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       82.     Defendant denies the allegations in paragraph 82.

       83.     Defendant denies the allegations in paragraph 83.

       84.     Defendant denies the allegations in paragraph 84, and to the extent the allegations

concern unidentified third parties, Defendant further lacks knowledge and information sufficient

to form a belief as to the truth or falsity of the allegations in paragraph 84.

       85.     Defendant denies the allegations in paragraph 85.

       86.     Defendant denies the allegations in paragraph 86.

       87.     Defendant denies the allegations in paragraph 87.

       88.     Defendant denies the allegations in paragraph 88, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       89.     Defendant denies the allegations in paragraph 89, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       90.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 90.

       91.     Defendant denies the allegations in paragraph 91.

       92.     Defendant denies the allegations in paragraph 92.




                                                  13
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 14 of 21




       93.      Defendant denies the allegations in paragraph 93.

       94.      Defendant denies the allegations in paragraph 94, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       95.      Defendant denies the allegations in paragraph 95 and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       96.      Defendant denies the allegations in paragraph 96, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       97.      Defendant denies the allegations in paragraph 97, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       98.      Defendant denies the allegations in paragraph 98, except admits that the CFTC

settled two enforcement actions involving digital assets in September 2015, and respectfully refers

the Court to the documents referenced by Plaintiff for a complete and accurate statement of their

contents.

       99.      Defendant denies the allegations in paragraph 99, and respectfully refers the Court

to the documents referenced by Plaintiff for a complete and accurate statement of their contents.

       100.     Defendant denies the allegations in paragraph 100, except admits that it was

announced in 2020 on the BitMEX blog that all customers of the BitMEX trading platform would

need to go through a user verification program, and respectfully refers the Court to the document

referenced by Plaintiff for a complete and accurate statement of its contents.

       101.     Defendant denies the allegations in paragraph 101.

VI.     VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND REGULATIONS

                                             COUNT I

       102.     Defendant restates and incorporates his responses to paragraphs 1-101 as if set forth

fully herein.


                                                 14
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 15 of 21




       103.     Paragraph 103 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 103.

       104.     Paragraph 104 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 104.

       105.     Paragraph 105 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 105.

       106.     Paragraph 106 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 106.

       107.     Paragraph 107 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 107.

       108.     Paragraph 108 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 108.

       109.     Paragraph 109 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 109.

                                            COUNT II

       110.     Defendant restates and incorporates his responses to paragraphs 1-109 as if set forth

fully herein.

       111.     Paragraph 111 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 111.

       112.     Paragraph 112 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 112.

       113.     Paragraph 113 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 113.




                                                 15
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 16 of 21




       114.     Paragraph 114 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 114.

       115.     Paragraph 115 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 115.

                                            COUNT III

       116.     Defendant restates and incorporates his responses to paragraphs 1-115 as if set forth

fully herein.

       117.     Paragraph 117 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 117.

       118.     Paragraph 118 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 118.

       119.     Paragraph 119 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 119.

       120.     Paragraph 120 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 120.

       121.     Paragraph 121 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 121.

                                            COUNT IV

       122.     Defendant restates and incorporates his responses to paragraphs 1-121 as if set forth

fully herein.

       123.     Paragraph 123 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 123.

       124.     Paragraph 124 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 124.


                                                 16
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 17 of 21




        125.    Paragraph 125 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 125.

        126.    Paragraph 126 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 126.

        127. Paragraph 127 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 127.

        128.    Paragraph 128 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 128.

                                            COUNT V

        129.    Defendant restates and incorporates his responses to paragraphs 1-128 as if set forth

fully herein.

        130.    Paragraph 130 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 130.

        131.    Paragraph 131 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 131.

        132.    Paragraph 132 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 132.

        133.    Paragraph 133 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 133.

        134.    Paragraph 134 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 134.

                                            COUNT VI

        135.    Defendant restates and incorporates his responses to paragraphs 1-134 as if set

forth fully herein.


                                                 17
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 18 of 21




       136.    Paragraph 136 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 136.

       137.    Paragraph 137 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 137.

       138.    Paragraph 138 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 138.

       139.    Paragraph 139 contains legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations in paragraph 139.

                         AFFIRMATIVE AND OTHER DEFENSES

       Defendant states the following defenses and reserves his right to assert other and additional

defenses, cross claims, and third-party claims not asserted herein of which he becomes aware

through discovery and other investigation as may be appropriate at a later time. In asserting these

defenses, Defendant does not assume any burden of proof, persuasion, or production with respect

to any issue where the applicable law places the burden upon Plaintiff. Without admitting any

wrongful conduct and without conceding that he has the burden of proof on any of the following

defenses, Defendant alleges the following defenses to the Complaint:

                                        FIRST DEFENSE

       The Complaint does not set forth facts sufficient to state a claim upon which relief may be

granted. Fed. R. Civ. P. 12(b)(6).

                                      SECOND DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because this court does not have subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1).




                                                 18
         Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 19 of 21




                                         THIRD DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because they are impermissibly

extraterritorial.

                                        FOURTH DEFENSE

        Plaintiff’s claims for relief are barred, in whole or in part, by the applicable statute of

limitations or repose.

                                          FIFTH DEFENSE

        Plaintiff’s claims for relief are barred, in whole or in part, by the doctrines of release, accord

and satisfaction, res judicata, collateral estoppel, waiver, general estoppel, ratification, and/or

acquiescence.

                                          SIXTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because imposing liability or penalties

would violate due process requirements when provisions of the Commodity Exchange Act and

accompanying regulations underlying Plaintiff’s allegations are vague and ambiguous, provide

insufficient notice of Plaintiff’s current interpretation of the law, and are contrary to prior

communications from the CFTC regarding applicability of such provisions to a foreign-based

cryptocurrency derivatives platform.

                                       SEVENTH DEFENSE

        Plaintiff’s assertions of control person liability fail because of the absence of underlying

violations.

                                        EIGHTH DEFENSE

        Plaintiff’s assertions of control person liability fail because Defendant did not know of or

condone the alleged conduct and/or acted in good faith with respect to the alleged conduct.




                                                   19
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 20 of 21




                                         NINTH DEFENSE

        Plaintiff’s assertions of failure to supervise under Regulation 166.3 fail because Regulation

166.3 did not apply to Defendant.

                                        TENTH DEFENSE

        Plaintiff’s claims for relief are barred, in whole or in part, because Defendant is not liable

for the acts of any other Defendant or third party.

                                      ELEVENTH DEFENSE

        Plaintiff’s claims for relief are barred, in whole or in part, because Plaintiff lacks standing,

including but not limited to Article III standing, to assert its claims.

                                      TWELFTH DEFENSE

        The relief requested in the Complaint is improper, in whole or in part, because the

Complaint fails to allege a reasonable likelihood of future violations.

                                    THIRTEENTH DEFENSE

        Defendant asserts all other affirmative defenses that may be revealed during the course of

discovery and, to the extent applicable, Defendant hereby adopts and incorporates by reference

any other defenses asserted or to be asserted by any other defendant in this action and any other

statutory or constitutional defenses available to him.

                                      PRAYER FOR RELIEF

        WHEREFORE, Defendant denies that he is liable to Plaintiff on any claim or for any

amount and requests judgment as follows:

        1. That this Court dismiss the Complaint with prejudice;

        2. That this Court enter judgment in favor of Defendant;

        3. That Plaintiff has, takes, and recovers nothing against Defendant;




                                                  20
        Case 1:20-cv-08132-MKV Document 64 Filed 08/10/21 Page 21 of 21




        4. That this Court award Defendant’s costs, attorneys’ fees, and expenses in the amount
           and manner permitted by applicable law; and

        5. That this Court grant Defendant such other and further relief as this Court may deem
           just and proper.

                                          JURY DEMAND

        Defendant hereby reserves the right to object to Plaintiff’s demand for a trial by jury on

some or all of the issues raised in the Complaint. Defendant additionally reserves the right to

object to Plaintiff’s designation of the place of trial in this action.




 Dated: August 10, 2021                               Respectfully submitted,


                                                      AKIN GUMP STRAUSS HAUER & FELD
                                                      LLP
                                                      /s/ James J. Benjamin, Jr.
                                                      James J. Benjamin, Jr.
                                                      (jbenjamin@akingump.com)
                                                      Peter I. Altman (paltman@akingump.com)
                                                      Katherine R. Goldstein
                                                      (kgoldstein@akingump.com)
                                                      One Bryant Park
                                                      New York, NY 10036
                                                      Tel.: (212) 872-1000
                                                      Fax: (212) 871-1002

                                                      Attorneys for Arthur Hayes




                                                   21
